Civilian fay; dismissal; laches — Plaintiff, a former employee of the Post Office Department, was charged with changing address on business reply cards, removing parcels from delivery channels and removing their contents for her own use, and she asserts that a criminal warrant charging her with embezzlement was withdrawn without a hearing and caused her a great amount of embarrassment. Plaintiff sued for damages and reinstatement in her former position. Defendant moved for summary judgment on several grounds, including that of laches. On July 3, 1968, the Court held that plaintiff’s alleged claim is barred under the doctrine of laches, and cited Grisham v. United States, 183 Ct. Cl. 657, 664, 392 F. 2d 980, 983-84 (1968) ; Jackson v. United States, 179 Ct. Cl. 29, 36-38, cert. denied, 389 U.S. 985 (1967) ; Gersten v. United States, 176 Ct. Cl. 633, 364 F. 2d 850 (1966). Defendant’s motion was granted and the petition was dismissed.